Citation Nr: 0013538	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  94-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for a healed left 
lung granuloma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1980 to 
March 1982.

The current appeal arose from June 1993 and November 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In the June 
1993 rating decision, the RO continued the noncompensable 
evaluation for a healed left lung granuloma.  In the November 
1996 rating decision, the RO denied reopening the claim of 
service connection for a seizure disorder.

Additionally, in the June 1993 rating decision, the RO denied 
entitlement to service connection for (1) post-traumatic 
stress disorder (PTSD), (2) speech problems, (3) dizziness, 
(4) lack of breath, and (5) a fast heartbeat and denied 
reopening the claim of service connection for a seizure 
disorder.  

In May 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for PTSD, stuttering, and a 
fast heartbeat and remanded the issue of entitlement to a 
compensable evaluation for a healed left lung granuloma for a 
VA examination and readjudication.  The Board also referred 
the issue of whether new and material evidence had been 
submitted to reopen the claim of entitlement to 
service connection for a seizure disorder to the RO for 
procedure preparation and certification for review on appeal.

In October 1997 the RO issued a statement of the case as to 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  The veteran submitted a substantive appeal 
in response thereto in October 1997.

In December 1998 the RO affirmed the denial of entitlement to 
a compensable evaluation for a healed left lung granuloma, 
and continued the determination that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a seizure disorder.

In December 1998 the RO denied entitlement to service 
connection for an eating disorder.  A notice of disagreement 
with the foregoing determination has not been received, and 
this claim is otherwise not considered a part of the current 
appellate review.

The case has been returned to the Board for further appellate 
review. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that the RO, in compliance with the 
remand portion of the May 1997 Board decision, scheduled the 
appellant to undergo a VA examination in July 1997, and that 
he failed to report for such examination.  However, in the 
December 1998 supplemental statement of the case, the RO did 
not provide the appellant with the provisions of 38 C.F.R. 
§ 3.655(b) (1999).  The Board finds that the appellant must 
be placed on notice of the regulation.

Additionally, in the appellant's VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in November 1997, 
regarding the issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
seizure disorder, he stated that he wanted a hearing before 
the Board and indicated that he wanted a hearing at both the 
Central Office location and at the RO.  The record does not 
reflect that a hearing has been scheduled nor does it reflect 
that the appellant has withdrawn his request for a hearing.


The Board finds that the appellant needs to clarify what type 
of hearing he wants.  The Board is aware that the appellant 
is incarcerated at this time, and may be approaching the end 
of such incarceration.

Finally, the appellant has submitted a copy of the August 
1994 decision which indicated that Social Security 
Administration disability benefits had been granted.  In the 
letter, the Administrative Law Judge stated that one of the 
appellant's impairments was an "uncontrolled seizure 
disorder."  However, the medical records upon which the 
decision was based are not of record.  The Board finds that 
such records are potentially relevant to the appellant's 
claim of whether new and material evidence has been submitted 
to reopen the claim of service connection for a seizure 
disorder.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should write to the appellant 
and ask that he clarify the type of 
hearing he wants.  The RO should explain 
to him the limitations he has appearing 
before a Board Member while he is 
incarcerated.

2.  Following receipt of the appellant's 
response, the RO should attempt to 
accommodate the appellant if he still 
wishes to have a hearing.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to his claim as well as the 
records relied upon concerning that 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered into the 
claims file.  

4.  The RO should issue a supplemental 
statement of the case as to the claim for 
a compensable evaluation for a healed 
left lung granuloma and include the 
provisions of 38 C.F.R. § 3.655(b).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development and 
actions have been completed and if they 
have not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim of whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for a seizure disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


